 

Exhibit 10.12

Modularis

Arquitectura – Desarrollo - Gerencia

 

 

May 19 2010

 

 

Mr. Jay Blackmore

Canada

 

Dear Jay

 

One more time is a Pleasure to do business with you and your company  in order
to meet all your needs we create a custom business proposal covering all your
needs in the Dominican Republic, evaluating your Mountain Bike project and your
company itself as follows.

 

The Company “JBP”. C. x A “(Owner, Hotel and tour operator)

 

At the moment we are managing the transformation to the new company rules in the
DR. but we understand and know for a fact that you are going to need a complete
full representation in your behave, for that reason we bring to your attention
some of the activities we understand you or we have to cover to develop the
business and the company itself.

 

We can arrange to make all this happened but we want to listen to your opinion
and plans for all this and then we can make a proposal evaluating your real
needs and desires.

 

Propose Management Office service Activities:

 

·         A fully bilingual professional who act and sing in any public and
private activity on behave of JBP, the one responsible of the company and the
development of  all the products regarding the tour operation and hotel
operation.  Your General Manager in DR

·         A physical non exclusive office/ address and phone/fax number in Sto.
Domingo.

·         A part time bilingual assistant who follow all your orders and
inquiries day by day.

·         Certified Accounting  service for all economical activities (Open Bank
account, Account Management, payroll,  Tax payments and declarations, general
payments, book keeping, ETC.) all the accounting service you need to run a
company and a Business in the DR.

·         Etc.

ARCHITECTURAL PROJECT DESCRIPTION

 

These project aims to develop the first genuine rural boutique destination
mountain biking resort, amidst the mountains, green valleys, and sparse alpine
forests of the exotic and easily accessible Dominican Republic.

 

PARKVIDA will offer bikers the very best payback gravity-fed riding in the
world, while supplying all riders essential equipment needs and all the comfort
of the “four-star” resort atmosphere, yet with a rural flavor, our objective is
to blend with the surroundings developing an architectural sustainable language
who make you feel like part of the nature, using resources and materials who
enhance all your senses without competing with the beautiful surroundings.

1

--------------------------------------------------------------------------------

 

We understand that all project have they own and specific needs, fortunately we
understand and know exactly what you need cause of our experience working with
you for all these years and our experience developing other similar projects in
the country.

 

ARCHITECTURAL PROJECT RANGE

 

We divide the project in activities of different kind to achieve in a logic
order to be able to start the development as soon as possible.

 

A.     Phase #1 General conceptual information.

B.     Phase #2 Project Draft.

C.     Phase #3 Blueprints Production.

D.     Phase #4 Sales Materials.

E.      Phase #5 Legal.

Phase # 1:  General conceptual information.                    (Execution time 2
week)

 

We have already go through most of this material , we have a lot of feedback and
we are clear with concept of the mountain bike operation and what your costumers
need and want to expend spectacular vacations with us here at PARKVIDA.

 

Phase #2: Project Draft.                               
                             (Execution time 6 weeks)

 

With the entire previous information gathering from the owner, plus the one
obtain from Modularis team we proceed to make the proposal to all area
distribution and general preliminary floor plans.

 

A.     Suggest Final Master Plan (Reception, Central Lodge, General Service
Area, Bungalows, Apartments, Roads, Parking Areas, Etc.).

B.     Floor plans and elevations for discussion and final adjustment.

·         Reception

·         Villas and Bungalows

·         Outdoor event area

·         The Town

·         Movie theatre

·         Service Rooms

·         Central Lodge

·         Spa.

·         Etc.

Important Notes: 

 

1.      For detail reference see attachment “A” necessity analysis.

2.      We are about to design all the architectural development having in mind
the development is going to be in different phases, so we can start and end 
complete  areas in an orderly manner depending in your developments needs.

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

Phase #3: Final Architectural Blueprints.                (Execution time 12
weeks)

 

When we arrive to a satisfactory conclusion with Phase # 1 and #2 Modularis
architectural team proceed to work in detail in each of the described area above
preparing all the final blueprints , architectural floor Plans , elevations,
sections and details for execution, budgeting and construction.

 

Phase #4: Sales Material                
                                   (Execution time 6 weeks)

 

With phase #3 approved and ready we proceed to prepare all full color material,
rendering perspectives to be used in all marketing and publicity materials
according to the marketing strategy.

 

Important Note:

 

The cost of this 3D Full color material, rendering, etc. is not included in this
proposal, when we decide how much of the architectural material we want to use
for marketing purposes we proceed with that to make a budget and quotation for
those proposes.

 

Phase #5: Legal              
                                                    (Execution time 2 weeks)

 

When we get to a conclusion in all the Architectural development we start  all
legal procedures presenting our project to the authorities and applying to all
instances that we understand are useful  and mandatory to start our project.

 

City Hall, Forestry, Ground and Water office, Etc.

 

General Legal and authorization Procedures, All Government Authorizations, Apply
to a tax exemption Law 158-01, Construction Permits, Environmental impact
permission, Etc.)

 

Important Note: For their specific nature all cost for this activities are in
the attachment “B” and they are separate from the architectural commitment, this
is a special Project Management service.

 

PHASES SUMARY

Phases

Description

Execution Time

 

 

 

 

Phase # 1

General conceptual information.

2

Weeks

Phase # 2

Project Draft.

6

Weeks

Phase # 3

Final architectural blueprints. 

12

Weeks

Phase # 4

Sales Material                                                   

6

Weeks

Phase # 5 

Legal 

2

Weeks

 

Total estimated time of production

28

Weeks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

--------------------------------------------------------------------------------

 

 

Business Proposal

 

In order to Calculate the cost and Price for Architectural honoraries we are
about to use the public legal rates as a parameter, this means we are treating
you with the lowest rate available for your project in order to continue working
with you as partners.

 

For all the Architectural development normally the law in the Dominican Republic
trough the CODIA which is the department that rules all Engineering and
architectural activities says to charge a 7% of the total cost of the project,
in these case to help you start we propose to charge you a 3.5% for the
architectural blueprints only.

 

To determine the cost for the architectural design we use the estimate square
meter from the necessities preliminary analysis and the market construction
square meter cost for these type of projects, and the honoraries are as Follows.

 

The attached preliminary analysis give us an estimate of all the needs for a
project like yours, we are not including the roads and their drainage works, or
any other architectural design cost, or project management or execution fees.

 

We understand your minimum construction development is going to be around the
5,000.00 Sqm. and with our experience in Loma Prieta and the market reference we
understand the minimum cost per square meter is around US. $ 600.00 to US. $
700.00 American dollars per Sqm.

 

With this information we conclude that our architectural honoraries are going to
be around US. $113,750.00 American Dollars and we propose a payment facility to
help you cover our cost to be paid in the following monthly payment method.

 

CASH MONTHLY PAYMENT METHOD

 

MONTHLY PAYMENT

 

US

MONTH   1 Initial payment

 

$15,000.00

MONTH   2

 

$8,000.00

MONTH   3

 

$8,000.00

MONTH   4

 

$8,000.00

MONTH   5

 

$8,000.00

 MONTH  6

 

$8,000.00

MONTH  7

 

  $8,000.00

Final Payment Cash or Land

 

$50,750.00

 

 

 

 

 

 

 

In order to give you flexibility in your development we are open to receive the
final payment in Land, properties or shares in the project upon discussion in
the location of the land or property.

 

 

 

 

4

--------------------------------------------------------------------------------

 

 

 

Important Notes

 

·         This budget not includes any legal or government tax.

·         The sing of this document commit both parties to comply with
everything detail in all parts.

·         All time lines are subject to client compliance with the payment and
their feedback in all cases.

·         All legal and government activities and permits of any kind are
subject to government approval and there for are out of our control, for that
reason we don’t guarantee that in any aspect.

·         Kick off for architectural works start the day the client sign these
document and Modularis receive the initial payment.

·         For all Architectural services not mentioned in this proposal the
client must sign a new contract and the honoraries and time lines differ to
these original ones.

 

We hope for your approval in order to start and be ready for October 2011.

 

For: Modularis C. x A.  /s/ Jose Aris   

                                            Jose Aris

Date: 19/May/2010

 

For: JBP. S.A. / Jay Blackmore.  /s/ Jay Blackmore    

                                                          Jay Blackmore

Date: 19/May/2010

 

 

5

--------------------------------------------------------------------------------

 